UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4350
PERCIVAL ROCHELLE JOHNSON, a/k/a
Percy,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-99-82)

                      Submitted: January 24, 2002

                      Decided: February 11, 2002

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. Mark T. Calloway, United States
Attorney, Gretchen C.F. Shappert, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. JOHNSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Percival Rochelle Johnson appeals his conviction and sentence
after his guilty plea, pursuant to a plea agreement, to a criminal infor-
mation alleging conspiracy to distribute and to possess with intent to
distribute cocaine base and marijuana, in violation of 21 U.S.C.A.
§§ 841, 846 (West 1999 & Supp. 2001); and possession of a firearm
after having been convicted of a crime punishable by more than one
year of imprisonment, in violation of 18 U.S.C.A. § 922(g) (West
2000). On appeal, Johnson asserts that his conviction and sentence are
invalid under the Supreme Court’s decision in Apprendi v. New Jer-
sey, 530 U.S. 466 (2000). Because we conclude that Apprendi does
not apply to Johnson’s claims, we affirm his convictions and sen-
tence.

   Johnson waived his right to indictment and pleaded guilty to a
criminal information. The information to which Johnson pleaded
guilty did not include drug quantity in the drug conspiracy charge in
count one. In the plea agreement, however, Johnson acknowledged
that the maximum sentence under count one was life imprisonment,
and stipulated that he was responsible for between 50 and 150 grams
of crack cocaine. Based upon this drug quantity and Johnson’s three
prior drug felony convictions, the district court determined that a
mandatory sentence of life imprisonment was required under
§ 841(b)(1)(A). The district court sentenced Johnson to life imprison-
ment and ten years supervised release on count one; and ten years
imprisonment and three years supervised release on count two, to be
served concurrently with the sentence on count one.

   Because Johnson waived his right to indictment and pleaded guilty
to a criminal information, which could be amended by the govern-
ment without the intervention of a grand jury, the principles of
Apprendi are not applicable. See United States v. Cotton, 261 F.3d
                     UNITED STATES v. JOHNSON                     3
397, 404-05 (4th Cir. 2001) (defining nature of Apprendi error as a
defect in the indictment), cert. granted, 2002 WL 10623, 70 U.S.L.W.
3348 (U.S. Jan. 4, 2002) (No. 01-687).

   Accordingly, we affirm Johnson’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED